AMENDMENT TO THE ADVISORS SERIES TRUST AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as of the 3rd day of December, 2015, to the Amended and Restated Custody Agreement, dated as of December 6, 2012, as amended (the “Agreement”), is entered by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) on behalf of its separate series listed on Amended Exhibit R attached hereto (as amended from time to time), and U.S. Bank National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the listed series of the Trust to add the HuberCapital Mid Cap Value Fund; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit R is hereby superseded and replaced with Amended Exhibit R attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title: President Title:Senior Vice President Huber 1 AmendedExhibit R to the Advisors Series Trust Amended and Restated Custody Agreement Name of Series Huber Capital Equity Income Fund Huber Capital Small Cap Value Fund Huber Capital Diversified Large Cap Value Fund Huber Capital Mid Cap Value Fund Domestic Custody Services Fee Schedule at March, 2015 Annual Fee Based Upon Market Value Per Fund* 1.00 basis point on average daily market value of all long securities and cash held in the portfolio Minimum annual fee per fund - $[] Plus portfolio transaction fees Portfolio Transaction Fees § $[] – Book entry DTC transaction, Federal Reserve transaction, principal paydown § $[] – Repurchase agreement, reverse repurchase agreement, time deposit/CD or other non-depository transaction § $[] – Option/SWAPS/future contract written, exercised or expired § $[] – Mutual fund trade, Fed wire, margin variation Fed wire § $[] – Physical security transaction § $[] – Check disbursement (waived if U.S. Bancorp is Administrator) A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, SWIFT charges and extraordinary expenses based upon complexity. Additional Services § Additional fees apply for global servicing. § Sub Advised Funds - $[] per custody account per year § $[] – Segregated account per year § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2 unless a line of credit is in place. * Subject to annual CPI increase - All Urban Consumers - U.S. City Average. Fees are calculated pro rata and billed monthly. Advisor’s Signature not required at December 3, 2015 as the domestic and global fees are not changing. Huber 2 Amended Exhibit R (continued) to the Advisors Series Trust Amended and Restated Custody Agreement Additional Global Sub- Custodial Services Annual Fee Schedule at March, 2015 COUNTRY INSTRUMENT SAFEKEEPIN (BPS) TRANSACTION FEE COUNTRY INSTRUMENT SAFEKEEPIN (BPS) TRANSACTION FEE Argentina All $ Malta All $ Australia All $ Mauritius All $ Austria All $ Mexico All $ Bahrain All $ Morocco All $ Bangladesh All $ Namibia All $ Belgium All $ Netherlands All $ Benin All $ New Zealand All $ Bermuda All $ Niger All $ Botswana All $ Nigeria All $ Brazil All $ Norway All $ Bulgaria All $ Oman All $ Burkina Faso All $ Pakistan All $ Canada All $ Peru All $ Cayman Islands* All $ Philippines All $ Channel Islands* All $ Poland All $ Chile All $ Portugal All $ China All $ Qatar All $ Columbia All $ Romania All $ Costa Rica All $ Russia Equities $ Croatia All $ Senegal All $ Cyprus* All $ Singapore All $ Czech Republic All $ Slovak Republic All $ Denmark All $ Slovenia All $ Ecuador All $ South Africa All $ Egypt All $ South Korea All $ Estonia All $ Spain All $ Euromarkets** All $ Sri Lanka All $ Finland All $ Swaziland All $ France All $ Sweden All $ Germany All $ Switzerland All $ Ghana All $ Taiwan All $ Greece All $ Thailand All $ Guinea Bissau All $ Togo All $ Hong Kong All $ Tunisia All $ Hungary All $ Turkey All $ Iceland All $ UAE All $ India All $ United Kingdom All $ Indonesia All $ Ukraine All $ Ireland All $ Uruguay All $ Israel All $ Venezuela All $ Italy All $ Vietnam All $ Ivory Coast All $ Zambia All $ Japan All $ Zimbabwe All $ Jordan All $ Kazakhstan All $ Kenya All $ Kuwait All $ Latvia Equities $ Lebanon All $ Lithuania All $ Luxembourg All $ Malaysia All $ * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. ** Tiered by market value:<$[]: []bp, >$[], >$[] and <$[]; []bps; >$[]:[] bps. *** Euromarkets – Non-Eurobonds: Surcharges vary by local market. *Safekeeping and transaction fees are assessed on security and currency transactions. Huber 3 Amended Exhibit R (continued) to the Advisors Series Trust Amended and Restated Custody Agreement Additional Global Sub- Custodial Services Annual Fee Schedule (continued) at March, 2015 Base Fee - A monthly base fee per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: $[] § 26-50 foreign securities: $[] § Over 50 foreign securities: $[] § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $[] per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A. directly or through sub-custodians for local taxes, stamp duties or other local duties and assessments, stock exchange fees, foreign exchange transactions, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. Huber
